COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO.
2-03-268-CR
 
BRYAN LEE MASON                                                                      
APPELLANT
V.
THE STATE OF TEXAS                                                                      
STATE
 
----------
FROM COUNTY CRIMINAL COURT NO. 6 OF
TARRANT COUNTY
----------
MEMORANDUM
OPINION(1)
AND JUDGMENT
----------
We have considered the appellant's "Motion To Dismiss Appeal." The
motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.
App. P. 42.2(a). No decision of this court having been delivered before we
received this motion, we grant the motion and dismiss the appeal. See id.;
Tex. R. App. P. 43.2(f).
 
                                                                     
PER CURIAM
 
PANEL D: CAYCE, C.J.; DAY, and LIVINGSTON, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: August 29, 2003

1. See Tex. R. App. P. 47.4.